DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in page 1, line 13-14 the terms “300 t” and “5000 t” should be changed to – 300 tons – and – 5000 tons – respectively. The term “carrousel” is misspelled as “carousel” in a plurality of instances in the specifications (e.g. page 1, lines 18, 21, 27, 28, etc); In page 6, line 1, “fluid bearing system #” should be changed to – fluid bearing system 26 –; In page 6, line 34, “The water barrier extends 20” should be changed to – The water barrier 20 extends –.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “barrier” (page 6, line 33) and “leakage flow” (page 7, lines 8-10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1, 4, 9 are objected to because of the following informalities:  Claim 1, line 3, “A rotatable turntable” should start with a lower case letter – a rotatable turntable –; Claim 4, line 2, .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the perpendicular to the horizontal plane projected surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sealing element is dimensionally stable" in line 2.  The term is indefinite, since it’s not clear what applicant if referring with “dimensionally stable”. 
Allowable Subject Matter
Claims 1, 3-5, and 7-18 are allowed.
Claims 2 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art discloses a cable turntable assembly for use in storing and laying long lengths of pipe or cable, comprising: a rotatable turntable, a turntable support surface supporting the turntable for rotational movement, a fluid bearing system between the rotatable turntable and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-8892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678